—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of one count of rape in the first degree (Penal Law §§ 20.00, 130.35 [1]), two counts of sodomy in the first degree (Penal Law §§ 20.00, 130.50 [1]) and four counts of sexual abuse in the first degree (Penal Law §§ 20.00, 130.65 [1]). Defendant failed to preserve for our review his sole contention that Supreme Court erred in refusing to excuse for cause a prospective juror who informed the court that her sister had been raped. “Defendant cannot rely upon the objection of the attorney for the codefendant to preserve an issue for [our] review” (People v Neil, 213 AD2d 1014, lv denied 86 NY2d 783; see also, People v Buckley, 75 NY2d 843, 846). In any event, defendant’s contention lacks merit. The court conducted a proper inquiry of the prospective juror and “obtain[ed] her unequivocal assurance that she could be fair” (People v Arnold, 96 NY2d 358, 363; see, People v Chambers, 283 AD2d 904; People v Bludson, 281 AD2d 948, lv granted 96 NY2d 808). (Appeal from Judgment of Supreme Court, Monroe County, Sirkin, J. — Sodomy, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Burns, JJ.